DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-15 in the reply filed on 8/5/21 is acknowledged.
Information Disclosure Statement
The information disclosure statement filed 7/9/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. 
The NPL document is not in English.

Claim Objections
Claim 9 objected to because of the following informalities:
Claim 9, line 4 appears to have a typo and is assumed to recite, “…an opening defined in the latch element.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 16 recites, “the second end”. Line 10 recites the filter cartridge having a second filter end and line 15 recites the keyed element having a second end. Therefore, it is unclear to which “second end” line 16 is referring. For examination purposes line 16 of claim 1 is assumed to recite, “the second end of the keyed element”.
Claim 2 also recites “the second end” and is indefinite for the same reasons as claim 1. For examination purposes the same assumption is made as with claim 1.
The additional claims are rejected as depending from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roll et al. US 2007/0241047.

	Claim 1, Roll teaches a filtration system comprising: a filter head assembly (1072) comprising an outlet slot (1082), a valve element (1066) in fluid communication with the outlet slot, the valve element defining an open position and a closed position, wherein in the open position, fluid flow may travel through the outlet slot and in the closed position, fluid flow is prevented through the outlet slot, and a latch element (1078) configured to lock the valve element in the closed position and a filter cartridge (1500) structured to engage the filter head assembly, the filter cartridge having a first filter end and a second filter end, the filter cartridge comprising: filter media (1504), and a keyed element (1508) disposed on the first filter end, the keyed element structured for engagement of the latch element, the keyed element comprising an annular base portion (1536) on a first end of the keyed element, and an annular wall (1528) extending axially from the base portion toward a second end of the keyed element, an annular edge (1530) formed around an internal surface of the annular wall and protruding inward, the annular edge adjacent to the second end of the keyed element, and the 
	Claims 2-9, Roll further teaches the keyed element comprises a first keyed opening defined on the base portion having a first diameter (C3) and a second keyed opening defined on the second end of the keyed element having a second diameter (C2) (fig. 20); the keyed element further comprises a sealing edge (1540) formed around a lip of the first keyed opening, the sealing edge configured to sealingly engage the filter head assembly such that fluid flow is directed through the outlet slot when the valve element is in the open position (fig. 18-24, paragraph 79); the annular edge is an annular bead edge configured to engage the latch element and unlock the valve element (fig. 18-24); the latch element comprises a first latch end, a second latch end and an annular latch sleeve extending from the first latch end toward the second latch end, wherein the annular bead edge is configured to press up against the latch sleeve and unlock the valve element (fig. 1-24); the annular bead edge is configured to bulge into a portion of the valve element to engage a portion of the latch element (fig. 18-24); the first filter end comprises an internal surface and an external surface, the internal surface in contact with the filter media and the keyed element is located on the external surface (fig. 20); the filter head assembly further comprises a spring (1080) configured to engage the latch element and bias the latch element axially upward toward the valve element such that the valve element is biased in the closed position (fig. 15); the filter head assembly further comprises a standpipe (1068), the outlet slot disposed on the standpipe, the standpipe comprising an internal passage (1084) in fluid communication with the outlet slot, the standpipe configured to pass through an opening defined in the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/0283462		Stamey JR. et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778